               Case 4:14-cv-04480-YGR Document 289 Filed 03/29/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   WILLIAM P. BARR, Attorney                  )
     General of the United States, et al.,      )
21                                              )
22         Defendants.                          ) STATUS REPORT
                                                )
23                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
26           Defendants respectfully submit this status report pursuant to the Court’s April 2018
27   Order, ECF No. 200, granting the parties’ stipulated request regarding discovery, and requiring,
28   in relevant part, that Defendants report their progress in complying with the discovery schedule

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                   1
     Status Report
                 Case 4:14-cv-04480-YGR Document 289 Filed 03/29/19 Page 2 of 2




 1   on a biweekly basis, and the Court’s February 7, 2019, Order, ECF No. 270, requiring that the
 2   Defendants resume filing such reports on February 15, 2019.
 3           As reported in Defendants’ previous status report, the FBI is currently preparing its logs
 4   for classified documents. The FBI produced the first portion of those logs to Twitter on March
 5   23, 2019. The DOJ also is preparing its logs for classified documents, and has nearly completed
 6   its review of documents from classified systems; fewer than one hundred documents have yet to
 7   undergo initial responsiveness review.1
 8
 9
     Dated: March 29, 2019                                Respectfully submitted,
10
11
                                                          JOSEPH H. HUNT
12
                                                          Assistant Attorney General
13
                                                          DAVID L. ANDERSON
14                                                        United States Attorney
15
                                                          ANTHONY J. COPPOLINO
16                                                        Deputy Branch Director
17                                                               /s/ Julia A. Heiman
18                                                        JULIA A. HEIMAN, Bar No. 241415
                                                          Senior Counsel
19                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
20                                                        U.S. Department of Justice
21                                                        Civil Division, Federal Programs Branch
                                                          P.O. Box 883
22                                                        Washington, D.C. 20044
                                                          julia.heiman@usdoj.gov
23                                                        Attorneys for Defendants
24
25
26
27           1
              DOJ had previously encountered difficulties in facilitating access to the review platform
28   containing this remaining set of documents. Those issues have now been resolved and the
     review of those documents will be completed during the coming week.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         2
     Status Report
